 

THE WEITZ LAW FIRM, P.A.

 

 

 
   

ISDC Sie “Bank of America Building
Boe / ve 18305 Bistayne Blvd., Suite 214
OR SEN —_AVpntura, Florida 33160
ELECTRONICALLY FILED

 

 

 

 

  

1 DOC #:
February 1, 2020 (j DATE FILED:
‘
VIA CM/ECF SO Opn
Honorable George B. Daniels FEB 05 202 The | “HLREN
United States District Court agi Nitiay
Southern District of New York 2029" Neq fro, oh Ne |
500 Pearl Street, Courtroom 11A am fo Maroy” brus,
New York, NY 10007-1312 4, 2029 19
Re: Velasquez v. Rex Pipe Shop Inc., etal’. C9-- f- © py /
Case 1:19-cv-06901-GBD Oa Hoh

Dear Judge Daniels:
The undersigned represents the Plaintiff in the above-captioned case matter.

The Initial Pretrial Conference in this matter is currently scheduled for February 19, 2020, at
9:30 a.m., in Your Honor's Courtroom. However, Plaintiff's counsel has an important family event,
namely, an important school religious event for his child which requires attendance and being in
Florida on that day. Also, though there has been contact to Plaintiff's counsel’s firm by counsel for
defendant, Longford Realty Inc., there is no formal appearance as yet. The undersigned relays he is
still awaiting an appearance by defendant Rex Pipe Shop Inc.

Therefore, it is hereby respectfully requested that said Conference be adjourned to a date in
February or March, or any other date most convenient to the Court.

This is the undersigned counsel's third request for adjournment, to which opposing counsel
has consented. Thank you for your consideration of this adjournment request.

Sincerely,

By:_/S/B. Bradley Weitz
B. Bradley Weitz, Esq. (BW 9365)
THE WEITZ LAW FIRM, P.A.
Attorney for Plaintiff
Bank of America Building
18305 Biscayne Blvd., Suite 214
Aventura, Florida 33160
Telephone: (305) 949-7777
Facsimile: (305) 704-3877
Email: bbw@weitzfirm.com

 

 
